Citation Nr: 0900014	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  05-31 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to an increased rating for a retinal 
detachment, currently rated as 30 percent disabling.  

2.	Entitlement to an increased rating for scars of the face, 
currently rated as 10 percent disabling.   

3.	Entitlement to an increased rating for vasomotor rhinitis, 
currently rated as 10 percent disabling.  

4.	Entitlement to an increased (compensable) evaluation for a 
postoperative jejunal adhesion scar.  

5.	Entitlement to an increased (compensable) evaluation for 
the residuals of a fracture of the maxilla and zygomatic 
process.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to March 
1955.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that the veteran has significant disability 
of the right eye, which could have resulted in the loss of 
use of that eye.  Consideration of special monthly 
compensation on account of the loss of use of the eye is 
inferred from the record, but has not, as yet, been addressed 
by the RO.  That issue is not inextricably intertwined with 
the issues before the Board, and is referred to the RO for 
initial consideration.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).

The issues of increased evaluations for facial scarring, the 
residuals of a fracture of the maxilla and zygomatic process 
and a jejunal scar are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.	A retinal detachment is currently manifested by vision in 
the right eye of 1/200; vision in the left eye of 20/40-; a 
right eye with a 10-dioptier exotropia, with a mild 
hypertrophia; and significant visual field loss in the right 
eye only.  

2.	Vasomotor rhinitis is currently manifested by a runny nose 
and facial pain, without evidence of polyps.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 30 percent for a 
retinal detachment have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.84, 4.84a, Code 6090 (2008).  

2.	The criteria for a rating in excess of 10 percent for 
vasomotor rhinitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Code 6522.  (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In a VCAA letter dated in April 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.  

Regarding the Vazquez-Flores notice requirements, to the 
extent that these requirements apply to these claims, the RO, 
in its June 2004 letter, listed examples of the type of types 
of medical and lay evidence that the are relevant to 
establishing entitlement to increased compensation. It is 
further noted that in a July 2007 letter to the veteran 
regarding a disability unrelated to the current appeal, the 
RO did notify the veteran regarding the need to discuss the 
impact of the worsening of his disability on his employment 
and daily life.  Consequently, the veteran is shown to have 
had actual knowledge of this requirement.  Any error in this 
regard was "cured by actual knowledge on the part of the 
claimant." See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir 2007).

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrant a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Board has reviewed the evidence of record, including VA 
outpatient treatment records and the results of VA 
compensation examinations that were conducted during April 
and May 2004.  As will be discussed, it is found that there 
is no basis for increased evaluations for the veteran's 
service connected eye disorder or vasomotor rhinitis.  

An ophthalmologic examination was conducted for VA in April 
2004.  At that time, it was noted that the veteran had 
complaints of monocular diplopia.  Visual field testing was 
normal on the left, but abnormal on the right, with an 
inferior-island of vision between 10 and 30 isopters.  The 
veteran's vision history included retinal holes in both eyes, 
with the right eye requiring scleral buckling.  He had 
peripheral iridectomies by laser in both eyes many years ago 
and was hyperopic.  Vision in the right eye was 1/200.  
Vision in the left eye was 20/40-.  The right eye had a 10-
dioptier exotropia with a mild hypertrophia.  The pupil moved 
normally, but there was an afferent defect on the right.  Eye 
pressure was 13 in the right and 18 in the left.  Early 
cataract formation was noted in both eyes, with lens opacity 
on the left that accounted for decreased vision in that eye.  
The optic disc was cupped on the right, consistent with a 
history of glaucoma.  The scleral buckling and retinal 
atrophy was noted on the right, consistent with the damaged 
visual field.  The optic nerve was healthier on the left, 
with an intact rim.  There was peripheral scarring of the 
retina, consistent with the previous laser treatment.  In 
summary, the veteran had declining vision on the basis of a 
cataract on the left and was essentially monocular because of 
lost vision in the right eye due to retinal detachment and 
subsequent surgery.  Visual field testing that accompanied 
the examination showed normal visual field of the left eye, 
but significant loss of field in the right eye, with 
concentric contraction of only 11 degrees.  

The examination shows that the veteran has severe disability 
of his right eye, but that his left eye vision is near normal 
according the Schedule For Rating Disabilities.  The rating 
schedule does not offer compensation for vision impairment of 
20/40 in one eye.  Moreover, the vision impairment in the 
left eye is not shown to be due to the veteran's service-
connected eye disability, but to cataracts for which service 
connection has not been claimed or established.  While the 
veteran does have impairment of central vision and visual 
field in the right eye, the combined ratings for disabilities 
of the same eye should not exceed the amount for total loss 
of vision of that eye, unless there is an enucleation or a 
serious cosmetic defect added to the total loss of vision.  
38 C.F.R. § 4.80.  Total loss of vision in one eye, having 
only light perception, will be rated at 30 percent, with 
20/40 vision in the other eye.  As this is the veteran's 
current evaluation, and there is no indication of enucleation 
or a serious cosmetic defect, an increase is not warranted.  
38 C.F.R. § 4.84a, Code 6090.  

Service connection for vasomotor rhinitis was established in 
1956, with the current 10 percent evaluation being awarded 
effective in 1955.  An examination was conducted for VA in 
May 2004.  At that time, the veteran stated that he had 
suffered form interference with breathing through the nose 
and with purulent discharge from the nose.  He had not 
received any treatment for his respiratory condition and he 
had not lost any time from work.  On examination, the larynx 
and pharynx were normal.  The diagnosis was rhinitis, with 
subjective factors of a runny nose and an objective factor of 
facial tenderness.  

For allergic or vasomotor rhinitis, without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side, a 10 percent 
rating is warranted.  With polyps, a 30 percent rating is 
warranted.  38 C.F.R. § 4.97, Code 6522.  

The veteran's rhinitis is currently manifested by a runny 
nose and facial tenderness.  There is no indication in the 
record that the veteran has polyps that are required for a 
rating in excess of the current 10 percent level that has 
been in effect for fifty plus years.  Under these 
circumstances, as the criteria for an increased evaluation 
have not been met, the appeal must be denied.  


ORDER

An increased rating for a retinal detachment is denied.  

An increased rating for rhinitis is denied.  




REMAND

The veteran is also seeking increased evaluations for the 
residuals of fractures of the maxilla and zygomatic process, 
facial scarring and a jejunal scar.  The record includes 
photographic evidence of a depressed and disfiguring scar of 
the face that, it is asserted, meets at least two of the 
characteristics of disfigurement under the rating criteria 
applicable to facial scars.  The veteran's representative has 
argued that the most recent compensation examination does not 
fully delineate all possible characteristics of disfigurement 
such that application of the rating schedule is not possible.  
It is further argued that the examination utilized to 
evaluate the maxilla and zygomatic arch fracture is not 
sufficient for rating purposes as it does not address 
possible malunion or displacement of the maxilla.  Finally it 
is argued that the veteran has complaints of pain in the area 
of the jejunal scarring that has not been fully evaluated for 
rating purposes.  The Board finds that the examinations of 
these disabilities are inadequate for evaluation purposes and 
that further development of the evidence is necessary in this 
case.  Hyder v. Derwinski, 1 Vet. App. 22 (1991).  
Accordingly, additional examinations of the appellant should 
be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the veteran 
to undergo appropriate VA examinations to 
ascertain the current nature and extent of 
the residuals of fractures of the maxilla and 
zygomatic process, facial scarring and a 
jejunal scar.  The examiners should be 
requested to specifically address the 
contentions regarding possible malunion or 
displacement of the maxilla, complaints of 
pain in the area of the jejunal scarring, and 
identify how many of the characteristics of 
disfigurement are met.  Facial scars should 
be measured in detail and described 
accordingly on the examination report.  The 
claims folder should be made available for 
review in connection with this examination.  
The examiner should provide complete 
rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should be 
given an opportunity to respond to the SSOC 
prior to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


